DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-20 and 22-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a clutch assembly in combination with the remainder of the structure set forth in claim 14, particularly "Attorney Docket No. 080437.PD917USthe clutch assembly further comprising a sensor arrangement by which a position of the carriage along the axis of rotation is detectable".
While Campton ‘061 discloses the clutch of claim 14 and sensors for determining when to engage and disengage the clutch, these sensors appear to be speed sensors for various shafts of the vehicle. Accordingly, there is no motivation to add a position sensor for the carriage, as at best this would provide redundant information.  In addition, there is no motivation to replace the speed sensors with a position sensor, as the speed sensors of Campton have other uses other than to determine clutch engagement, and removing them would potentially remove additional functionality from Campton.
The prior art does not disclose or render obvious a motivation to provide for a motor vehicle drivetrain including a clutch assembly in combination with the remainder of the structure set forth in claim 14, particularly "Attorney Docket No. 080437.PD917USwherein the clutch assembly acts in a summing transmission assembly by which: a first electric drive motor and/or a second electric drive motor, or the first electric drive motor and/or an internal combustion engine, are couplable to a torque output of the motor vehicle drive train in a torque-transmitting manner”.
While summing transmissions are known per se, there is no motivation provided in the prior art to utilize the particular recited clutch structure within a given summing transmission, absent hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595. The examiner can normally be reached Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659